02/16/2017



                   IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                            November 22, 2016 Session

         STATE OF TENNESSEE EX REL. TANIKIA YOLANDA HURT
                    V. WILLIAM GEORGE BULLS, III

                Appeal from the Juvenile Court for Hamilton County
                       No. 24553 Robert D. Philyaw, Judge


                             No. E2015-02078-COA-R3-JV



This case originated when the State, acting on behalf of Tanikia Yolanda Hurt (Mother),
filed a petition against William George Bulls, III (Father) seeking to have him held in
contempt because of his failure to pay child support. A juvenile court magistrate
dismissed the State’s petition, finding that Father had paid all of his arrearage. On the
day the court dismissed the petition, Mother filed a new pleading, a motion, again
seeking a finding of contempt against Father. She once again alleged unpaid support in
addition to other matters. This motion was also dismissed. Mother appeals. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right ; Judgment of the Juvenile Court
                            Affirmed ; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and JOHN W. MCCLARTY, J., joined.

Tanikia Yolanda Hurt, Minneola, Florida, appellant, pro se.

William George Bulls, III, Chattanooga, Tennessee, appellee, pro se.


                                       OPINION

                                            I.

       The parties had one child, who was born in 2001. An earlier order required Father
to pay monthly child support of $325. He fell behind in his payments. The State filed a
petition for contempt against him on January 28, 2015, alleging that he willfully failed to
pay $1,063.26 in back support. In March 2015, the State amended its petition to also
request a modification of the child support order. It based its petition on a significant
variance in Father’s income.

       A juvenile court magistrate heard the petition on June 15, 2015. She entered an
order the same day increasing Father’s monthly support obligation and assessing an
arrearage against him. Pursuant to the Child Support Guidelines, the magistrate set
Father’s monthly support obligation at $695, plus a monthly $35 payment on the
arrearage. The magistrate modified the arrearage to add support payments that had
accrued since the petition was filed. The amount of the addition was $925. This brought
the total arrearage to $2,363.65. Following all of this, the magistrate found: “Since the
filing of the contempt petition, [Father] has paid [the arrearage] balance down to zero.
[Father] stipulates to a finding of contempt. Sentence reversed.” The magistrate
continued the case for a compliance review, which occurred on August 12, 2015. At that
time, the magistrate again found Father in compliance with his child support obligation.
She then dismissed the petition.

        From here, the procedural history grows somewhat convoluted. The same day the
contempt petition was dismissed, Mother, acting pro se, filed a motion for contempt and
other relief. Surprisingly, she alleged Father owed an arrearage of $8,000. By motion,
Father asked that the court find him compliant and award him his attorney’s fees. The
juvenile court magistrate entered an order on September 25, 2015 dismissing Mother’s
motion and granting Father an award of attorney’s fees, said fees being incurred by
Father in defending the contempt motion. Mother filed a notice of appeal on October 2,
2015 stating that she was appealing from the court’s September 25, 2015 order “and all
Judgments adverse to the Plaintiff, including the Due Process and other Constitutional
Rights the Ruling Court has routinely violated.” The State filed a notice of intent not to
file a brief.

       While Mother’s contempt motion was pending, on August 17, 2015, Mother filed
a rehearing request on the magistrate’s decision on the original contempt petition. The
juvenile court judge dismissed the State’s original petition in March 2016, noting the
pending appeal. Additionally, on September 21, 2015, Mother filed notice with this
Court of her appeal “from the judgments entered in this action by the Juvenile Court of
Hamilton County Tennessee, Child Support Division 21 day of Sept., 2015.” The record
contains no order entered on September 21, 2015.

                                           II.

      We perceive that the issue before us is whether the trial court erred in dismissing
Mother’s motion for contempt. We review a trial court’s decisions on whether to impose

                                            2
contempt sanctions under an abuse of discretion standard. Sanders v. Sanders, No.
01A01-9601-GS-00021, 1997 WL 15228, at *3 (Tenn. Ct. App., filed Jan. 17, 1997)
(citing Hawk v. Hawk, 855 S.W.2d 573, 583 (Tenn. 1993)).

        Mother asks this Court to take judicial notice of certain facts, such as allegations
of sexual assault, fraud, Father’s denial of paternity, and any “punishment” that resulted
from her relocation to Florida. We decline to do so. Mother neither substantiates these
assertions, nor establishes their relevance. To this point, she raises numerous claims
outside the scope of the record and she refers to documents not contained in the record,
such as a 2007 agreed order and other items from past litigation. “It is . . . well settled
that this Court’s review is limited to the appellate record and it is incumbent upon the
appellant to provide a record that is adequate for a meaningful review.” Tanner v.
Whiteco, L.P., 337 S.W.3d 792, 796 (Tenn. Ct. App. 2010) (citing Tenn. R. App. P.
24(b)).

       In Mother’s motion for contempt, she asked the trial court to find Father’s actions
“criminally and civilly contemptible” predicated on her allegations of Father’s child
support arrearage, failure to timely pay support, and efforts to circumvent the authority of
the court. To the extent that she is attempting to appeal the magistrate’s decision not to
find Father in criminal contempt, “an appeal from an acquittal of criminal contempt is
barred.” Overnite Transp. Co. v. Teamsters Local Union No. 480, 172 S.W.3d 507, 510
(Tenn. 2005). Mother is barred from pursuing an appeal of the trial court’s decision
regarding criminal contempt.

                                            III.

       We conclude that civil contempt is also inappropriate here. In June 2015, the
magistrate found Father “[had] paid arrears balance down to zero,” and was still in
compliance on August 12, 2015, the day Mother filed the motion now before us. The
court found that “no payments could possibly have been missed on a new contempt
action as the petition was filed the same day as the previous petition dismissed on the
same issue.” (Emphasis added.) We will not overturn the trial court’s factual findings
unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d). Aside from her
own assertions, Mother offered no evidence to substantiate her claim that Father owed
more than $8,000 in arrears. He obviously does not. A civil contempt sanction for
noncompliance with a court order is inappropriate where the alleged contemnor has
complied by the time of the contempt hearing. Watts v. Watts, No. M2015-01216-COA-
R3-CV, 2016 WL 3346547, at*4 (Tenn. Ct. App., filed June 8, 2016). Further, there is
no indication Father performed any act forbidden by the court, such that Mother might be



                                             3
entitled to compensation for civil contempt under Tenn. Code Ann. § 29-9-105. The trial
court did not err in dismissing the motion.

                                         IV.

       The judgment of the trial court is affirmed. Costs on appeal are assessed to the
appellant, Tanikia Yolanda Hurt. This case is remanded to the trial court for the
collection of costs assessed below.


                                                 _______________________________
                                                 CHARLES D. SUSANO, JR., JUDGE




                                          4